Citation Nr: 0019637	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sisters


ATTORNEY FOR THE BOARD

K. Conner, Counsel

REMAND

The veteran had active military service from August 1951 to 
August 1954.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Columbia Regional Office (RO) which denied 
service connection for the residuals of a fracture of the 
left humerus, and increased ratings for post-traumatic stress 
disorder (PTSD), residuals of an injury to the feet, 
residuals of a shell fragment wound to the abdomen, and 
residuals of a shell fragment wound to the left forearm.  

The veteran duly appealed these determinations and in April 
1993, he testified at a Board hearing at the RO.  In April 
1995 and January 1997, the Board remanded the matter for 
additional development of the evidence.  In the April 1995 
remand, the Board accepted the veteran's April 1993 travel 
board hearing transcript as a notice of disagreement with a 
January 1993 rating decision denying TDIU.  As the matter had 
not been developed for appeal, it was referred to the RO for 
appropriate action, including consideration of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16.  

By April 1996 rating decision, the RO again denied TDIU and a 
supplemental statement of the case was issued the following 
month; however, the veteran was not apprised of the 
appropriate regulations pertaining to claims for TDIU, 
contrary to 38 U.S.C.A. § 7105 and 38 C.F.R. § 19.29, and the 
RO did not document consideration of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16.  Therefore, in the January 1997 remand, the Board 
again referred the matter to the RO for remedial action.  

In December 1997, the Board granted a 30 percent rating for 
PTSD, denied service connection for the residuals of a 
fracture of the left humerus, and denied increased ratings 
for residuals of an injury to the feet, residuals of a shell 
fragment wound to the abdomen, and residuals of a shell 
fragment wound to the left forearm.  In its decisions, the 
Board also noted that the RO still had not apprised the 
veteran of the appropriate law and regulations pertaining to 
TDIU claims, nor documented consideration of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16.  Thus, the Board again referred the 
matter to the RO for appropriate action.  

The veteran appealed the Board's December 1997 decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
November 16, 1999 single-judge memorandum decision, the Court 
affirmed the Board's decision regarding the issues of service 
connection for the residuals of a fracture of the left 
humerus, and increased ratings for PTSD, residuals of an 
injury to the feet, residuals of a shell fragment wound to 
the abdomen, and residuals of a shell fragment wound to the 
left forearm.  However, the Court determined that the Board's 
decision to refer the TDIU matter to the RO rather than 
remand it was erroneous.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Court then vacated that portion of the 
Board's decision relative to the referral of the TDIU claim 
to the RO and remanded the matter for appropriate action.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to a TDIU.  The statement of 
the case must include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
consideration, only if an appeal is properly perfected.  

The veteran has the right to submit additional evidence 
and/or argument on the matter remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


